Case 1:19-cv-23675-RNS Document 1 Entered on FLSD Docket 09/04/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                CASE NO.: 1:19-cv-23675-XXXX

 BIANCA CHAMBERS,

        Plaintiff,

 vs.

 FAÇADE AND ENVELOPE ENGINEERING
 CONSULTANTS, LLC,
 a Florida Limited Liability Company, and
 MANUEL MORALES, individually,

       Defendants.
 ___________________________________________/

                                          COMPLAINT

        Bianca Chambers (“Plaintiff”), by and through the undersigned counsel, hereby sues Face

 and Envelope Engineering Consultants, LLC (“Façade”) and Manuel Morales (“Morales”) and

 alleges as follows:

                                       INTRODUCTION

        1.      This is an action for unpaid wages pursuant to the Fair Labor Standards Act, 29

 U.S.C. §§ 201 et seq. (“FLSA”).

        2.      Plaintiff seeks damages in excess of this court’s jurisdiction requirements,

 reasonable attorneys’ fees and costs, and all other remedies allowable by law.

                          PARTIES, JURISDICTION, AND VENUE

        3.      Façade is and was a Florida limited liability company conducting business in

 Broward County, FL during the relevant period.
Case 1:19-cv-23675-RNS Document 1 Entered on FLSD Docket 09/04/2019 Page 2 of 7



        4.      During the relevant period, Morales was an owner and managing member of

 Façade.

        5.      Plaintiff was formerly employed by Defendants and performed work for

 Defendants in Broward County, Florida.

        6.      Venue is proper in this Court because Defendants transact business in Miami-Dade

 County, Defendants employed Plaintiff in Miami-Dade County, and the claims arose within

 Miami-Dade County.

                                         GENERAL ALLEGATIONS

    A. Defendants’ Business and Interstate Commerce.

        7.      Façade is and was a Florida limited liability company providing building envelope

 consulting and engineering services.

        8.      Upon information and belief, Façade’s annual volume of sales or business exceeded

 $500,000 for each year during the relevant period.

        9.      At all relevant times, Façade employed two or more employees that customarily,

 continually, and regularly handled goods and materials that i) were purchased from a person or

 entity outside the state of Florida and/or ii) were purchased in Florida but had previously traveled

 through interstate commerce.

        10.     Upon information and belief, Façade obtained and solicited funds from non-Florida

 sources, accepted funds from non-Florida sources, used telephonic transmissions going over state

 lines to do its business, transmitted funds outside the State of Florida, used electronic means to

 market and run their business in a way that was not limited to Florida, and otherwise regularly

 engaged in interstate commerce during the relevant period.



                                                      2
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-23675-RNS Document 1 Entered on FLSD Docket 09/04/2019 Page 3 of 7



        11.     Façade accepts credit card payments, wire transfers, and other forms of payments

 that are made or processed outside the state of Florida, and did so during the relevant period.

        12.     Façade in an employer engaged in interstate commerce and subject to the FLSA.

    B. Defendants’ Employment of Plaintiff.

        13.     Plaintiff became employed by Façade in or around November of 2017.

        14.     Plaintiff’s separation from Façade occurred on or around May 24, 2019.

        15.     Plaintiff was controlled and supervised by Morales during her entire employment

 with Façade.

        16.     Morales was responsible for paying Plaintiff.

        17.     Plaintiff was hired by Morales.

        18.     Defendants were Plaintiff’s employers during the relevant period as the term

 employer is defined by 29 U.S.C. § 203.

    C. Plaintiff Was Consistently Deprived Of Overtime Wages.

        19.     Plaintiff was compensated on an hourly basis by Façade during part of the relevant.

        20.     Plaintiff was not exempt from the FLSA’s overtime requirements when she worked

 as an hourly employee.

        21.     Plaintiff customarily and regularly worked over forty (40) hours a week for Façade

 as an hourly employee.

        22.     Defendants, however, failed to compensate Plaintiff at the rate of time-and-a-half

 for all hours worked over forty (40) in a given workweek.

        23.     Defendants also failed to keep accurate records of the hours worked by Plaintiff.

        24.     Plaintiff was generally paid a salary during part of her employment with Façade.

        25.     Plaintiff, however, did not meet the duties test for any FLSA exemption.

                                                      3
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-23675-RNS Document 1 Entered on FLSD Docket 09/04/2019 Page 4 of 7



        26.     Plaintiff was entitled to overtime compensation during her entire employment with

 Façade.

        27.     Defendants’ FLSA violations were willful and intentional.



                                    COUNT I
                    OVERTIME VIOLATION BY FAÇADE UNDER THE
                           FAIR LABOR STANDARDS ACT

        28.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 27 above as if fully set forth herein.

        29.     Upon information and belief, Façade’s annual volume of sales or business exceeded

 $500,000 for each year during the relevant period.

        30.     At all relevant times, Façade employed two or more employees that customarily,

 continually, and regularly handled goods and materials that i) were purchased from a person or

 entity outside the state of Florida and/or ii) were purchased in Florida but had previously traveled

 through interstate commerce.

        31.     Upon information and belief, Façade obtained and solicited funds from non-Florida

 sources, accepted funds from non-Florida sources, used telephonic transmissions going over state

 lines to do its business, transmitted funds outside the State of Florida, used electronic means to

 market and run their business in a way that was not limited to Florida, and otherwise regularly

 engaged in interstate commerce during the relevant period.

        32.     Façade, upon information and belief, accepts credit card payments, wire transfers,

 and other forms of payments that are made or processed outside the state of Florida, and did so

 during the relevant period.

        33.     Façade is an employer engaged in interstate commerce and subject to the FLSA.

                                                      4
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-23675-RNS Document 1 Entered on FLSD Docket 09/04/2019 Page 5 of 7



         34.    During her employment with Façade, Plaintiff worked overtime hours for which

 she was not compensated at a rate of time-and-a-half her regular rate of pay as required by the

 FLSA.

         35.    Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

         36.    In addition, Façade is liable for double the overtime amounts owed as liquidated

 damages under the FLSA as a result of its intentional and willful violations.

         WHEREFORE, Plaintiff respectfully requests that the Court:

         a.     Enter judgment for Plaintiff against Façade under the FLSA;

         b.     Award Plaintiff actual damages for the unpaid wages;

         c.     Award Plaintiff liquidated damages;

         d.     Award Plaintiff attorneys’ fees and costs;

         e.     Award Plaintiff all recoverable interest; and

         f.     Award any other relief this Honorable Court deems just and proper.

                                      COUNT II
                      OVERTIME VIOLATION BY MORALES UNDER THE
                             FAIR LABOR STANDARDS ACT

         37.    Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 27 above as if fully set forth herein.

         38.    During the relevant period, Morales was an owner, managing member, and operator

 of Façade.

         39.    During the relevant period, Morales operated the day-to-day activities of Façade,

 had supervisory authority over Plaintiff, and was partially or totally responsible for paying

 Plaintiff’s wages.



                                                      5
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-23675-RNS Document 1 Entered on FLSD Docket 09/04/2019 Page 6 of 7



         40.     Morales was Plaintiff’s employer, joint employer, or co-employer for purposes of

 the FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

         41.     During Plaintiff’s employment with Defendants, Plaintiff worked overtime hours

 for which Plaintiff was not compensated at a rate of time-and-a-half Plaintiff’s regular rate of pay

 as required by the FLSA.

         42.     Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

         43.     Morales is also jointly and severally liable for double the overtime amounts owed

 as liquidated damages under the FLSA as a result of his intentional and willful violation of the

 FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

         a.      Enter judgment against Morales under the FLSA;

         b.      Award Plaintiff actual damages for the unpaid wages;

         c.      Award Plaintiff liquidated damages;

         d.      Award Plaintiff his attorneys’ fees and costs;

         e.      Award Plaintiff all recoverable interest; and

         f.      Award any other relief this Honorable Court deems just and proper.

                                              JURY TRIAL

         Plaintiff hereby requests a trial by jury with respect to all claims so triable.




                                                      6
                                          PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:19-cv-23675-RNS Document 1 Entered on FLSD Docket 09/04/2019 Page 7 of 7



  Dated: September 4, 2019

                                                Respectfully submitted,

                                                s/ J. Freddy Perera
                                                J. Freddy Perera, Esq.
                                                Florida Bar No. 93625
                                                freddy@pererabarnhart.com
                                                Valerie Barnhart, Esq.
                                                Florida Bar No. 88549
                                                valerie@pererabarnhart.com
                                                Brody M. Shulman, Esq.
                                                Florida Bar No. 092044
                                                brody@pererabarnhart.com
                                                PERERA BARNHART, P.A.
                                                12555 Orange Drive, Second Floor
                                                Davie, Florida 33330
                                                Phone: 786.485.5232
                                                Attorneys for Plaintiff




                                                    7
                                        PERERA BARNHART, P.A.
              12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
